Case: 18-10743   Date Filed: 09/20/2018   Page: 1 of 10


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-10743
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 9:17-cr-80108-RLR-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

MASONIEK STINFORT,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (September 20, 2018)

Before MARTIN, NEWSOM, and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 18-10743    Date Filed: 09/20/2018   Page: 2 of 10


      Masoniek Stinfort pleaded guilty to five counts of aggravated identity theft,

five counts of wire fraud, and conspiracy to commit wire fraud. He now appeals

his 144-month, within-Guidelines sentence, arguing that the district court clearly

erred in applying a two-level sophisticated-means enhancement under U.S.S.G.

§ 2B1.1(b)(10)(C), and a four-level aggravating-role enhancement under U.S.S.G.

§ 3B1.1(a). Stinfort also argues that his sentence is procedurally and substantively

unreasonable because it is based on a miscalculation of the Guidelines and an

incorrect weighing of the sentencing factors under 18 U.S.C. § 3553(a). After

careful review of the record, we affirm Stinfort’s sentence.

      The facts are known to the parties; we do not repeat them here except as

necessary.


                                          I

      First, we consider whether the district court erred in applying a two-level

enhancement for Stinfort’s use of sophisticated means. We review a district

court’s factual findings related to sentencing enhancements—including a finding

that the defendant used sophisticated means—for clear error. United States v.

Clarke, 562 F.3d 1158, 1165 (11th Cir. 2009). Thus, we will disturb the district

court’s imposition of a sentencing enhancement only if, on the entire record, we

are left with the “definite and firm conviction” that the court made a mistake.

United States v. Robertson, 493 F.3d 1322, 1330 (11th Cir. 2007).

                                          2
              Case: 18-10743      Date Filed: 09/20/2018     Page: 3 of 10


      The Sentencing Guidelines provide for a two-level enhancement to a

defendant’s base offense level where the offense “involved sophisticated means

and the defendant intentionally engaged in or caused the conduct constituting

sophisticated means.” U.S.S.G. § 2B1.1(b)(10)(C). The Application Note to

§ 2B1.1 sets forth a “nonexclusive list of examples of sophisticated means of

concealment[,]” United States v. Feaster, 798 F.3d 1374, 1380 (11th Cir. 2015),

such as “locating the main office of the scheme in one jurisdiction but locating

soliciting operations in another jurisdiction,” “hiding assets or transactions, or

both, through the use of fictitious entities,” and using “corporate shells, or offshore

financial accounts.” U.S.S.G. § 2B1.1(b)(10)(C) cmt. n.9.

      But these examples are not the only considerations that warrant a

sophisticated-means enhancement. In United States v. Campbell, we affirmed the

use of the enhancement when the mayor of Atlanta solicited bribes from those

seeking to do business with the city, concealed the payments using campaign

accounts and credits cards issued to other people, and failed to report the funds on

his income-tax returns. 491 F.3d 1306, 1309 (11th Cir. 2007). We explained that

although “Campbell did not use offshore bank accounts or transactions through

fictitious business entities,” we saw “no difference between hiding assets or

transactions . . . through the use of fictitious entities, corporate shells, or offshore




                                            3
               Case: 18-10743     Date Filed: 09/20/2018    Page: 4 of 10


financial accounts, . . . and hiding assets or transactions through the use of a straw

man or campaign fund.” Id. at 1316 (quotations omitted).

      We similarly affirmed application of the sophisticated-means enhancement

in United States v. Clarke, a tax-fraud case in which the defendant concealed his

income by depositing his salary into accounts in other peoples’ names and by

directing his employer to pay his insurance premiums directly to insurance carriers

and his monthly car loan payments directly to the dealership. 562 F.3d at 1161. In

upholding the district court’s application of the enhancement, this Court held that,

“[f]or purposes of the sophisticated means enhancement, we see no material

difference between concealing income and transactions through the use of third-

party accounts . . . and using a corporate shell or a fictitious entity to hide assets.”

Id. at 1166.

      Likewise here, the defendant perpetrated tax fraud by using third-party

names and accounts to conceal funds and transactions. The evidence showed that

Stinfort’s scheme spanned four years and involved the unauthorized use of 1,084

victims’ personal identifying information. U.S.S.G. § 2B1.1(b)(10)(C). The

evidence also reasonably showed that, after he fled a 2015 traffic stop, Stinfort’s

fingerprints were found on a bag containing debit cards, money orders, and

cashiers’ checks in many different names; notebooks with handwritten lists of

names, social security numbers, and dates of birth; and IRS W-2 forms in several


                                            4
              Case: 18-10743     Date Filed: 09/20/2018    Page: 5 of 10


different names. Finally, the evidence showed that Stinfort recruited several

co-conspirators and directed their participation in the scheme, using 36 different

email addresses.

      In sum, the district court did not clearly err—the use of numerous debit

cards and checks in different names, the use of more than 1,000 victims’ personal

identifying information, and the orchestration of multiple people using multiple e-

mail addresses to file fraudulent tax returns all support the district court’s decision

to apply a two-level enhancement for the use of sophisticated means. See U.S.S.G.

§ 2B1.1(b)(10)(C); Campbell, 491 F.3d at 1309; Clarke, 562 F.3d at 1161.

                                           II

      Next, we consider whether the district court erred in applying a four-level

enhancement for Stinfort’s leadership role in the tax-fraud scheme. As noted

above, we review a district court’s factual findings, including a defendant’s role in

a crime, for clear error. United States v. Mesa, 247 F.3d 1165, 1168 (11th Cir.

2001). The government bears the burden of establishing a defendant’s role in the

offense. United States v. Pope, 461 F.3d 1331, 1335 (11th Cir. 2006) (citing

United States v. Ndiaye, 434 F.3d 1270, 1300 (11th Cir. 2006)).

      Under § 3B1.1(a), a four-level enhancement applies if (1) “the defendant

was an organizer or leader of a criminal activity,” and (2) the criminal activity

“involved five or more participants or was otherwise extensive.” U.S.S.G.


                                           5
              Case: 18-10743     Date Filed: 09/20/2018    Page: 6 of 10


§ 3B1.1(a). Factors to consider in determining whether a defendant acted as an

organizer or leader include: (1) “the exercise of decision making authority,” (2)

“the nature of participation in the commission of the offense,” (3) “the recruitment

of accomplices,” (4) “the claimed right to a larger share of the fruits of the crime,”

(5) “the degree of participation in planning or organizing the offense,” (6) “the

nature and scope of the illegal activity,” and (7) “the degree of control and

authority exercised over others.” U.S.S.G. § 3B1.1 cmt. n.4; see also United States

v. Caraballo, 595 F.3d 1214, 1231 (11th Cir. 2010).

      Although § 3B1.1 “requires the exercise of some authority in the

organization, the exertion of some degree of control, influence, or leadership,”

Ndiaye, 434 F.3d at 1304, evidence that the defendant recruited or instructed

participants in the conspiracy may be sufficient to support a leadership

enhancement. Caraballo, 595 F.3d at 1231. To qualify for a § 3B1.1

enhancement, the defendant need only have been an “organizer, leader, manager,

or supervisor of one or more of the other participants.” U.S.S.G. § 3B1.1 cmt. n.2.

      Here, the district court did not clearly err in finding that Stinfort was an

organizer or leader of the conspiracy. Stinfort admitted to recruiting at least five

co-conspirators and directing them in various ways, including by supplying them

with the fraudulent bank account numbers and e-mails to be used in the scheme.

U.S.S.G. § 3B1.1, cmt. n.4; see Caraballo, 595 F.3d at 1231. Further, a massive


                                           6
              Case: 18-10743    Date Filed: 09/20/2018    Page: 7 of 10


quantity of personal identifying information was found in Stinfort’s girlfriend’s car

with his fingerprints on it. This included fraudulent tax returns which were later

loaded onto prepaid debit cards, which were then used to purchase money orders,

many of which were then deposited into Stinfort’s bank account. Thus, Stinfort

did more than recruit his co-conspirators; he also organized their activities and

received a large portion of the fruits of the crime. U.S.S.G. § 3B1.1, cmt. n.4; see

Caraballo, 595 F.3d at 1231; Ndiaye, 434 F.3d at 1304.

      Based “on the entire record,” we are not “left with the definite and firm

conviction” that the district court made a mistake concerning Stinfort’s leadership

role in the tax-fraud scheme. See Robertson, 493 F.3d at 1330. Therefore, the

district court did not clearly err in applying the § 3B1.1 enhancement.

                                         III

      Finally, we consider whether Stinfort’s sentence was procedurally or

substantively unreasonable. We review the reasonableness of a sentence under a

deferential abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 51

(2007). Although we do not automatically presume that a within-Guidelines

sentence is reasonable, we ordinarily expect that it will be. United States v.

Alvarado, 808 F.3d 474, 496 (11th Cir. 2015). A sentence below the statutory

maximum is also an indicator of reasonableness. United States v. Croteau, 819
F.3d 1293, 1310 (11th Cir. 2016). In reviewing a sentence for reasonableness, we


                                          7
               Case: 18-10743    Date Filed: 09/20/2018   Page: 8 of 10


first consider whether the district court committed any significant procedural error

and then consider whether the sentence was substantively reasonable. Gall, 552
U.S. at 51.

      A sentence may be procedurally unreasonable if the district court improperly

calculates the Guidelines range, treats the Guidelines as mandatory rather than

advisory, fails to consider the appropriate statutory factors, selects a sentence based

on clearly erroneous facts, or fails to adequately explain the chosen sentence.

United States v. Gonzalez, 550 F.3d 1319, 1323 (11th Cir. 2008) (citing Gall, 552
U.S. at 51).

      A sentence may be substantively unreasonable if a district court unjustifiably

relies on any one § 3553(a) factor, fails to consider pertinent § 3553(a) factors, or

bases the sentence on impermissible factors. United States v. Pugh, 515 F.3d
1179, 1191–92 (11th Cir. 2008). Under 18 U.S.C. § 3553(a), the sentencing court

must consider the nature and circumstances of the offense, the history and

characteristics of the defendant, the kinds of sentences available, the Sentencing

Guidelines range, pertinent policy statements of the Sentencing Commission, the

need to avoid unwarranted sentencing disparities, and the need to provide

restitution to victims. 18 U.S.C. § 3553(a)(1), (3)–(7). The weight given to any

one § 3553(a) factor, however, is “committed to the sound discretion of the district

court.” United States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007) (quotations


                                           8
                Case: 18-10743       Date Filed: 09/20/2018        Page: 9 of 10


omitted). Thus, with regard to substantive reasonableness, we will reverse only if

“left with the definite and firm conviction that the district court committed a clear

error of judgment in weighing the § 3553(a) factors by arriving at a sentence that

lies outside the range of reasonable sentences dictated by the facts of the case.”

United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en banc) (quotations

omitted).

       Stinfort’s 120-month, within-Guidelines sentence is both procedurally and

substantively reasonable.1 Gall, 552 U.S. at 51. As to procedural reasonableness,

Stinfort argues only that the district court erred in calculating his Guidelines range.

As discussed above, however, the district court did not clearly err in applying the

enhancements for sophisticated means and aggravating role. Id. Stinfort’s

sentence is also substantively reasonable because while the district court chose—

within its discretion—to place weight on Stinfort’s history and characteristics, it

also stated that it had considered each § 3553 factor.2 Irey, 612 F.3d at 1190; Clay,
483 F.3d at 743.


1
  While Stinfort’s total sentence is 144 months’ imprisonment, his aggravated-identity-theft
convictions automatically resulted in a 24-month term of imprisonment, to run consecutive to
any other term of imprisonment. See 18 U.S.C. § 1028A(a)(1). Thus, Stinfort challenges for
reasonableness only his 120-month sentence for the wire-fraud and conspiracy-to-commit-wire-
fraud charges.
2
  The court was not required to address Stinfort’s other objections, including that his
enhancements were overlapping or that he had previously spent only a small amount of time in
jail. See United States v. Snipes, 611 F.3d 855, 873 (11th Cir. 2010) (rejecting the argument that,
when a judge has crafted a sentence in accordance with the § 3553(a) factors, she must also
specifically mention all other mitigating factors a defendant raises).
                                                9
             Case: 18-10743     Date Filed: 09/20/2018   Page: 10 of 10


      Finally, Stinfort’s sentence does not demonstrate that the district court made

a “clear error of judgment in weighing the § 3553(a) factors by arriving at a

sentence that lies outside the range of reasonable sentences dictated by the facts of

the case.” Irey, 612 F.3d at 1190. His 120-month sentence lies at the lowest point

in the Guidelines range of 120 to 150 months and is therefore ordinarily expected

to be reasonable. Alvarado, 808 F.3d at 496. It is also well below the statutory

maximum sentence of 240 months—another indicator of reasonableness. Croteau,
819 F.3d at 1310.

                                       * * *

      To sum up, the district court did not clearly err in applying either a two-level

enhancement for sophisticated means or a four-level enhancement for a leadership

role. Nor did the district court abuse its discretion in weighing the § 3553 factors

and sentencing Stinfort to the low end of the Guidelines range. Accordingly, we

affirm Stinfort’s sentence.

      AFFIRMED.




                                         10